Name: COMMISSION REGULATION (EC) No 806/95 of 10 April 1995 opening an invitation to tender for the reduction in the levy on sorghum imported into Spain from third countries
 Type: Regulation
 Subject Matter: plant product;  trade policy;  cooperation policy;  Europe;  trade
 Date Published: nan

 No L 81 /2 [ ENl Official Journal of the European Communities 11 . 4. 95 COMMISSION REGULATION (EC) No 806/95 of 10 April 1995 opening an invitation to tender for the reduction in the levy on sorghum imported into Spain from third countries quota ; whereas, if that benefit is combined with the reduction provided for under this Regulation, this is likely to disturb the Spanish market for cereals ; whereas such combined benefits should be ruled out for the sake of the satisfactory functioning of the invitation to tender ; Whereas in the light of current market needs in Spain an invitation to tender for the reduction in the levy on imports of sorghum should be opened in the framework of these special arrangements for imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1799/94 of 18 July 1994 on special arrangements for imports of maize and sorghum into Spain for the period from 1 January 1995 to 30 June 1995 ('), as amended by Regu ­ lation (EC) No 712/95 (2), and in particular Articles 3 (2) and 8 thereof, Whereas, as part of an agreement with the United States of America, the Community has undertaken to import a certain quantity of sorghum into Spain ; Whereas, pursuant to Article 3 (3) of Regulation (EC) No 1799/94, the levy reduction is to be applied to sorghum imported into Spain under cover of a licence valid in the Member State alone ; Whereas Commission Regulation (EC) No 675/94 of 25 March 1994 laying down detailed rules for the application of the special arrangements for Council Regulations (EC) No 3640/93, (EC) No 1799/94 and (EC) No 3670/93 concerning imports of maize and sorghum into Spain and maize into Portugal (3), as amended by Regulation (EC) No 2660/94 (4), lays down the rules governing the admi ­ nistration of those special arrangements ; whereas this Regulation lays down the special additional detailed rules necessary for implementing the invitation ot tender, in particular those relating to the lodging and release of the security to be lodged by operators to ensure compliance with their obligations and, in particular the obligation to process or use the imported product on the Spanish market ; Whereas Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicabloe to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (*), as last amended by Regulation (EC) No 2484/94 (*), provides in particular for a reduction of 60 % in the levy applicable to grain sorghum up to a quota of 100 000 tonnes per calendar year and of 50 % in excess of that Article 1 1 . An invitation to tender is hereby opened for the reduction in the import levy referred to in Article 10 of Council Regulation (EEC) No 1766/92 (J) on sorghum to be imported into Spain ; 2. Under this invitation to tender, the reduction in the import levy on grain sorghum provided for in Article 1 1 of Regulation (EEC) No 715/90 shall not apply. 3 . The invitation to tender shall be open until 18 May 1995. During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender. 4. Regulation (EC) No 675/94 shall apply save as otherwise provided for in this Regulation . Article 2 Import licences issued under these invitations to tender shall be valid from the date they are issued, within the meaning of Article 6 (4) of Regulation (EC) No 675/94, until 30 June 1995. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. O OJ No L 189, 23 . 7. 1994, p. 17. 0 OJ No L 73, 1 . 4. 1995, p. 15. 0 OJ No L 83, 26. 3 . 1994, p. 26. 0 OJ No L 284, 1 . 11 . 1994, p. 29 . 0 OJ No L 84, 30 . 3 . 1990, p. 85. (6) OJ No L 265, 15. 10. 1994, p. 3 . f) OJ No L 181 , 1 . 7, 1992, p. 21 . 11 . 4. 95 I EN I Official Journal of the European Communities No L 81 /3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1995. For the Commission Franz FISCHLER Member of the Commission